                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12    LUIS ARROYO,                                          Case No. 18-CV-07187-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER GRANTING PLAINTIFF’S
                                                                                              MOTION TO REMAND
                                  14             v.
                                                                                              Re: Dkt. No. 14
                                  15    J.R. SIMPLOT COMPANY,
                                  16                    Defendant.

                                  17

                                  18            Plaintiff Luis Arroyo (“Plaintiff”) brings a putative class action against his former

                                  19   employer, Defendant J.R. Simplot Co. (“Defendant”), for violations of federal and California

                                  20   credit reporting statutes and for wage and hour violations. Before the Court is Plaintiff’s motion

                                  21   to remand. Having considered the parties’ submissions, the relevant law, and the record in this

                                  22   case, the Court GRANTS Plaintiff’s motion to remand.

                                  23   I.       BACKGROUND
                                  24         A. Factual Background

                                  25            Defendant is a Nevada corporation doing business in California. ECF No. 1-1 (“Compl.”)

                                  26   Plaintiff was an hourly employee of Defendant’s from July 2014 through October 6, 2017. Id. at ¶

                                  27   22.

                                  28                                                      1
                                       Case No. 18-CV-07187-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1          Plaintiff alleges that when Defendant hired Plaintiff, Defendant conditioned Plaintiff’s

                                   2   hiring on completion of a background check, and that Defendant “did not provide legally

                                   3   compliant disclosure and authorization forms to Plaintiff and the putative class as they contained

                                   4   extraneous and superfluous language.” Id. at ¶¶ 23–24.

                                   5          In addition, Plaintiff alleges that Defendant did not provide Plaintiff or other employees

                                   6   compliant meal periods or rest periods. Id. at ¶¶ 25–31. Plaintiff also alleges that although

                                   7   “Plaintiff and the putative class regularly worked in excess of 8 hours in a workday and/or forty

                                   8   hour hours [sic] in a workweek,” Defendant did not properly record all of Plaintiff and other

                                   9   employees’ overtime hours. Id. at ¶¶ 32–36. Finally, Plaintiff alleges that Defendant did not

                                  10   provide accurate wage statements to Plaintiff and other employees. Id. at ¶¶ 37–41.

                                  11      B. Procedural History
                                  12          On October 4, 2018, Plaintiff filed a putative class action complaint in California Superior
Northern District of California
 United States District Court




                                  13   Court for the County of Santa Clara. See Compl. at 1. Plaintiff’s complaint alleges ten causes of

                                  14   action. Plaintiff’s first two causes of action arise under the federal Fair Credit Reporting Act

                                  15   (“FCRA”), 15 U.S.C. 1681, et seq. Id. at ¶¶ 42–75. Plaintiff’s remaining eight causes of action all

                                  16   arise under state law. Id. at ¶¶ 76–194. Plaintiff seeks to represent five different classes of

                                  17   current, former, and prospective applicants for employment with Defendant. Id. at ¶ 14.

                                  18          In Plaintiff’s first FCRA cause of action, Plaintiff alleges that Defendant violated 15

                                  19   U.S.C. § 1681b(b)(2)(A), which requires an employer to provide a “clear and conspicuous

                                  20   disclosure” to a prospective employee before procuring a consumer credit report during the hiring

                                  21   process. Id. at ¶¶ 42-63. Specifically, Plaintiff alleges that Defendant’s disclosures to Plaintiff

                                  22   and other employees violated the FCRA because the disclosures “are embedded with extraneous

                                  23   information and are not clear and unambiguous disclosures in stand-alone documents.” Id. at ¶ 51.

                                  24   Plaintiff alleges that due to “Defendants’ [sic] unlawful procurement of credit and background

                                  25   reports by way of their inadequate disclosures . . . Plaintiff and class members have been injured,

                                  26   including but not limited to, having their privacy and statutory rights invaded.” Id. at ¶ 61.

                                  27   Plaintiff seeks “statutory damages and/or actual damages,” among other relief, for Defendant’s

                                  28                                                      2
                                       Case No. 18-CV-07187-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   alleged violation of the FCRA’s disclosure requirement. Id. at ¶ 62.

                                   2          In Plaintiff’s second FCRA cause of action, Plaintiff alleges that Defendant violated 15

                                   3   U.S.C. §§ 1681d(a)(1) and 1681g(c), which require an employer procuring a consumer

                                   4   investigative report on a consumer to provide that consumer a written summary of the consumer’s

                                   5   rights under the FCRA. Id. at ¶¶ 64–75. Among those rights are the “right of a consumer to

                                   6   obtain a copy of a consumer report . . . from each consumer reporting agency.” 15 U.S.C. §

                                   7   1681g(c)(1)(B). Plaintiff alleges that Defendant did not comply with those FCRA disclosure

                                   8   requirements because, for example, Defendant’s “disclosures did not state the right of a consumer

                                   9   to obtain a copy of a consumer report from each consumer reporting agency.” Compl. at ¶ 70.

                                  10          On November 28, 2018, Defendant removed the case to federal court on the grounds of

                                  11   federal question jurisdiction. ECF No. 1. Specifically, Defendant stated in its notice of removal

                                  12   that the Court has federal question jurisdiction over Plaintiff’s FCRA claims, which “arise[] under
Northern District of California
 United States District Court




                                  13   the laws of the United States.” Id. at 3. In addition, Defendant stated that the Court may exercise

                                  14   supplemental jurisdiction over Plaintiff’s state law claims. Id.

                                  15          On February 14, 2019, Plaintiff filed a motion to remand. ECF No. 14 (“Mot.”). Plaintiff

                                  16   also filed a concurrent request for judicial notice. ECF No. 14-1. The Court denies as moot

                                  17   Plaintiff’s request for judicial notice, as the Court’s order does not rely on the documents attached

                                  18   to Plaintiff’s request for judicial notice. On March 7, 2019, Defendant filed its opposition, ECF

                                  19   No. 21 (“Opp.”), and on March 21, 2019, Plaintiff filed his reply. ECF No. 22 (“Reply”).

                                  20   II.    LEGAL STANDARD
                                  21          A suit may be removed from state court to federal court only if the federal court would

                                  22   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  23   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  24   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                  25   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                  26   remand the action to state court. 28 U.S.C. § 1447(c).

                                  27          The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                  28                                                     3
                                       Case No. 18-CV-07187-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal

                                   2   statute is strictly construed, and any doubt about the right of removal requires resolution in favor

                                   3   of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                   4   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                   5   III.   DISCUSSION
                                   6          The instant motion to remand presents a single question: whether the Court has subject

                                   7   matter jurisdiction over Plaintiff’s FCRA claims. Plaintiff argues that the Court must remand the

                                   8   case to state court because Plaintiff lacks Article III standing to assert his FCRA claims. Mot. at

                                   9   2. For the reasons stated below, the Court agrees.

                                  10          The Ninth Circuit has held that in FCRA cases, a plaintiff has standing only if the plaintiff

                                  11   alleges more than a procedural violation of the FCRA. A plaintiff “may not show an injury-in-fact

                                  12   merely by pointing to a statutory cause of action.” Robins v. Spokeo, Inc., 867 F.3d 1108, 1113
Northern District of California
 United States District Court




                                  13   (9th Cir. 2017). Rather, a plaintiff must allege how “the specific procedural violations alleged in

                                  14   this case actually harm, or present a material risk of harm” to the interests protected by the FCRA.

                                  15   Id. For example, in Robins, the Ninth Circuit held that the “dissemination of false information in

                                  16   consumer reports” is a concrete harm protected by the FCRA. Id. at 1114. However, the Ninth

                                  17   Circuit acknowledged that in many instances, “a reporting agency’s failure to follow certain

                                  18   FCRA requirements may not result in the creation or dissemination of an inaccurate consumer

                                  19   report.” Id. at 1115–16.

                                  20          The Ninth Circuit has also addressed the interests protected by the specific FCRA

                                  21   disclosure requirements at issue in this case. Syed v. M-I, LLC, 853 F.3d 492 (9th Cir. 2017). In

                                  22   Syed, the Ninth Circuit stated that the FCRA’s disclosure requirements “create[] a right to privacy

                                  23   by enabling applicants to withhold permission to obtain the report from the prospective employer,

                                  24   and a concrete injury when applicants are deprived of their ability to meaningfully authorize the

                                  25   credit check.” Id. at 499. The plaintiff in Syed alleged such an injury because the plaintiff alleged

                                  26   that he “was confused by the inclusion of the liability waiver with the disclosure and would not

                                  27   have signed it had it contained a sufficiently clear disclosure, as required by the statute.” Id. at

                                  28                                                      4
                                       Case No. 18-CV-07187-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   499–500; see also Mitchell v. WinCo Foods, LLC, 743 F. App’x 889, 889 (9th Cir. 2018) (holding

                                   2   that under Syed, a plaintiff must “allege facts sufficient to support an inference of confusion” to

                                   3   establish standing based on a defendant’s FCRA disclosure violation).

                                   4          By contrast, Plaintiff has made no such allegations of confusion or that Defendant

                                   5   disseminated inaccurate information about Plaintiff. Instead, Plaintiff has conclusorily alleged

                                   6   only that due to Defendant’s violation of the FCRA’s disclosure requirements, “Plaintiff and other

                                   7   class members have been injured, including but not limited to, having their privacy and statutory

                                   8   rights invaded in violation of the FCRA.” Compl. at ¶ 61. Plaintiff’s allegations are precisely

                                   9   those that Robins held were insufficient: “[Plaintiff] may not show an injury-in-fact merely by

                                  10   pointing to a statutory cause of action.” 867 F.3d at 1113.

                                  11          Other district courts have reached similar conclusions about nearly identical pleadings in

                                  12   FCRA cases. For example, in Williams v. Nichols Demos, Inc., 2018 WL 3046507 (N.D. Cal. Jun.
Northern District of California
 United States District Court




                                  13   20, 2018), the plaintiff alleged that as a result of the defendant’s violation of the FCRA’s

                                  14   disclosure requirements, “[the plaintiff] and class members ‘have allegedly been injured,

                                  15   including, but not limited to, having their privacy and statutory rights invaded in violation of the

                                  16   FCRA.’” Id. at *2 (citing the plaintiff’s complaint). That language mirrors the language in

                                  17   Plaintiff’s complaint. Cf. Compl. at ¶ 61 (“Plaintiff and other class members have been injured,

                                  18   including but not limited to, having their privacy and statutory rights invaded in violation of the

                                  19   FCRA.”). In Williams, the plaintiff did “not allege that she was ‘confused’ by the disclosure or

                                  20   that she would not have signed the authorization had it been presented separately from the

                                  21   waiver,” nor did the plaintiff allege that the consumer report was inaccurate. 2018 WL 3046507,

                                  22   at *5. Thus, absent any concrete harm like that identified in Robins or Syed, the Williams court

                                  23   concluded that the plaintiff lacked standing.

                                  24          The same analysis applies here. Defendant is unable to point to any decision in which a

                                  25   court held that conclusory allegations of harm to “privacy and statutory rights” resulting from a

                                  26   failure to comply with the FCRA’s disclosure requirements suffice to allege Article III standing.

                                  27   Instead, Defendant argues only that the FCRA cases Plaintiff cites all “involve a defendant

                                  28                                                     5
                                       Case No. 18-CV-07187-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   seeking dismissal for lack of a concrete injury,” rather than, as here, a plaintiff seeking remand

                                   2   based on lack of standing. Opp. at 4. However, Defendant’s argument is contradicted by a case

                                   3   that Defendant itself cites.

                                   4           Specifically, in Bercut v. Michaels Stores, Inc., 2017 WL 2807515 (N.D. Cal. Jun. 29,

                                   5   2017), the plaintiff moved for remand on the grounds that the plaintiff’s complaint did not allege

                                   6   any injury-in-fact based on the defendant’s alleged FCRA violations. Id. at *4. As here, the

                                   7   plaintiff did not “allege that she was confused or otherwise concretely harmed by the stand-alone

                                   8   disclosure violation,” and the Bercut court thus granted the plaintiff’s motion to remand. Id. at *5;

                                   9   see also Larroque v. First Advantage LNS Screening Sols., Inc., 2016 WL 4577257, at *4 (N.D.

                                  10   Cal. Sept. 2, 2016) (remanding because “[the plaintiff’s] complaint contain[ed] no allegations of

                                  11   any type of actual harm” based on defendant’s alleged FCRA violations). Accordingly, it is well

                                  12   established that Plaintiff’s mere allegation of a statutory violation of the FCRA is insufficient to
Northern District of California
 United States District Court




                                  13   establish Article III standing. Defendant identifies no allegations of actual harm in Plaintiff’s

                                  14   complaint.

                                  15           Therefore, consistent with Plaintiff’s own concession, Plaintiff lacks standing to bring his

                                  16   FCRA causes of action in federal court. Defendant removed this case solely on the basis of

                                  17   federal question jurisdiction arising from Plaintiff’s FCRA causes of action, and does not contend

                                  18   that the Court otherwise may exercise subject matter jurisdiction over Plaintiff’s complaint. When

                                  19   the Court determines that it lacks subject matter jurisdiction over an action that has been removed

                                  20   to federal court, the Court must remand the case to state court. Polo v. Innoventions Int’l LLC,

                                  21   833 F.3d 1193, 1196 (9th Cir. 2016) (“Remand is the correct remedy because a failure of federal

                                  22   subject-matter jurisdiction means only that the federal courts have no power to adjudicate the

                                  23   matter. State courts are not bound by the constraints of Article III.”). Thus, the Court must

                                  24   remand Plaintiff’s complaint to state court.

                                  25   IV.     CONCLUSION
                                  26           For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand and

                                  27   REMANDS the instant case to California Superior Court for the County of Santa Clara. The

                                  28                                                     6
                                       Case No. 18-CV-07187-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   Clerk shall close the file.

                                   2   IT IS SO ORDERED.

                                   3   Dated: June 3, 2019

                                   4                                         ______________________________________
                                                                             LUCY H. KOH
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          7
                                       Case No. 18-CV-07187-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
